On Eehearing. PARKER J. We have heretofore denied a writ of certiorari, sought by appellee to correct the record below in regard to the circumstances relative to notice of the time and place of settling and signing the bill of exceptions in this case, upon the ground that it was estopped by previous conduct. There is, however, equivocal language used in the order settling the bill which the court itself desires cleared up. For that reason it will, of its own motion and in the interests of justice, cause the writ to issue, covering the matters suggested in former application of appellee, and directing the correction of the record below upon notice to the parties and it is so ordered. RAYNOLDS, C. J., concurs. DAVIS, J., did not participate.